 

[techlogo.jpg] 

 

 

PERSONAL AND CONFIDENTIAL

 

May 1, 2015

 

Glenn Hardaway

President & Chief Executive Officer

Hardaway Net-Works Inc.

10777 Westheimer, Suite 1100

Houston, Texas 77042

 

Dear Mr. Hardaway,

 

This letter agreement (the "Agreement") will confirm the understanding and
agreement between Tech Associates, Inc (the "Consultant”) with principal offices
at the address of 75 Broadway Street, Suite 202, San Francisco, CA 94111 and
Hardaway Net-Works Inc. (the "Client”), a corporation with its principal offices
located at 10777 Westheimer, Suite 1100, Houston, Texas 77042.

 

RECITALS

 

A. The Client desires to retain the Consultant for the terms set forth in this
Agreement to assure itself of the services of the Consultant, and the Consultant
is willing to be retained by the Company for the term on the terms and
conditions set forth below. 



B. The Consultant desires to provide the services under this Agreement and
represents that it is qualified to perform such services. 

 

WHEREAS, the Client desires to engage the Consultant to provide consulting
services as specifically stated below commencing as of the date hereof related
to its financial consulting/corporate advisory strategy and scope of its project
to bring a fully-reporting public shell company (ANDES 5 Inc, which it shall
purchase from the Consultant, pursuant to a separate agreement[1]) to trading
status by way of producing a ‘going public’ transaction strategy for the Client.
The Consultant will seek to carry out the following initiatives within this
Agreement: Work with management on valuation, share structuring, reconciling
existing shareholders, creating a roadmap for investors and to help with all
facets of its "going public" transaction, additionally, collaborating with the
Client’s legal counsel, all on a on a best efforts basis and the Consultant
desires to so be engaged.

 

NOW THEREFORE for and in consideration of the covenants set forth herein and the
mutual benefits to be gained by the parties hereto, and other good and valuable
consideration, the receipt and adequacy of which are acknowledged, the parties
hereto hereby agree to be legally bound as follows:

 

 

1.Engagement: The Client hereby engages the Consultant as a consultant in
connection with the Client’s financial consulting/corporate advisory/potential
capital raising strategy and transaction as described below (hereinafter, the
“Engagement”)

 



 

 

1

 

With the execution of this Agreement, the Client will engage the Consultant,
subject to the termination provisions of Section 3, below, to deliver the
following: Being work with the Client on its financial consulting/corporate
advisory strategy and scope of its project to bring a fully-reporting public
shell company (ANDES 5 Inc, which it shall purchase from the Consultant,
pursuant to a separate agreement[2]) to trading status by way of producing a
‘going public’ transaction strategy for the Client. The Consultant will seek to
carry out the following initiatives within this Agreement: Work with management
on valuation, share structuring, reconciling existing shareholders, creating a
roadmap for investors and to help with all facets of its "going public"
transaction, additionally, collaborating with the Client’s legal counsel, all on
a on a best efforts basis and the Consultant desires to so be engaged..:

 

2.Scope of Services: In connection with the Engagement hereunder, the Consultant
will perform the following services (“Services”) on a best efforts basis.

 

3.Term: The initial term of the Engagement hereunder shall be for six (6) months
from the date of execution of this Agreement. After the six month period is
completed, the term will be set as ongoing. Either party shall have the right to
terminate the agreement for any reason, at any time during the term or any time
regardless if the term continues as set forth herein, if such party is not
satisfied with the relationship between the parties, if there is an non-curable
issue between the parties, provided that the terminating party provides fifteen
(15) days written notice. The Consultant agrees to transfer any and all
documents and confidential information of the Client back to the Client or the
Client’s designee.

 

4.Compensation: The Client will pay the Consultant, $3,500 (Three Thousand, Five
Hundred Dollars), per month, at the execution of this Agreement, payable via
bank wire transfer. The monthly fee will be paid by the first day of each month
via bank wire transfer. (a) Expense Reimbursement: The Client agrees to cover
all travel expenses in advance on behalf of the Consultant, all other approved
expenses will be reimbursed within ten calendar days of presentment of receipts
in support thereof, for all pre-approved reasonable, ordinary and expenses
incurred by the Consultant in conjunction with the Consultant’s services to the
Client, consistent with the Client’s standard reimbursement policy.

 

5.Defense & Indemnification. The Client, in the event of a lawsuit,
investigation, or claim will, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Consultant from (i) any and all losses
arising out of or resulting from any inaccuracy, misrepresentation or breach or
non-fulfillment of any covenant or agreement of the Client under this Agreement
or any document delivered by the Client to the Consultant in connection
herewith, (ii) any and all claims, liabilities, losses or damages related solely
and exclusively to statements prepared by, or made by, the Consultant that are
either approved in advance by the Client or entirely based on information
provided by the Client to the Consultant expressly for use in connection with
the Services contemplated herein, and (iii) all claims, actions, suits,
proceedings, demands, assessments, judgments, costs and expenses, including,
without limitation, any legal fees and expenses, incident to any of the
foregoing, except in case of the Consultant’s gross negligence, bad faith or
willful misconduct with respect thereto (ie the Client will allow the Consultant
to choose legal counsel and the Client shall pay reasonable legal fees as
incurred. Further, based upon information currently available and a reasonable
belief, the Consultant represents and warrants that there are no restraints or
limitations in it agreeing to the terms of this Agreement, such as non-compete,
non-solicitation, non-circumvention, or any similar agreements that might impair
its performance of its duties and obligations hereunder.    6.Due Diligence. The
Consultant shall have the right to conduct a due diligence review of the Client
that demonstrates that the Client is suitable for the aforementioned directives
in this Agreement. This due diligence review may include consultation with the
Client’s executive management team.



 



 

2

 

 

 



7.Non-Circumvent. The parties mutually agree that no effort will be made to
circumvent the terms of this Agreement in an attempt to gain commissions, fees,
remuneration, or considerations to the benefit of either of the signatories to
this Agreement while excluding equal or other agreed-to benefits to the other
party.

 

8. No Assignment. The rights and obligations under this Agreement shall inure to
the benefit of and shall be binding upon the parties hereto (including any
person with which the either party respectively may merge or consolidate) and
upon their respective heirs, executors and personal representatives. This
Agreement is otherwise non-assignable by either party without the prior written
consent of the other party.

 

9. Notices. Any notices to be given hereunder by either party to the other may
be given either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested and shall be addressed
to the parties at the addresses provided by the other, but each party may change
the address by written notice in accordance with the paragraph. Notices
delivered personally will be deemed communicated as of two (2) business days
after mailing.

 

10. Severability. In the event that any one or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired thereby.

 

11. Governing Law. This Agreement shall be interpreted under, and governed by,
the laws of the State of California, without giving effect to the principles of
conflicts of laws thereof.

 

12. Counterparts. This Agreement may be executed by the parties hereto in
counterparts (including by facsimile or other electronic transmission), each of
which shall be deemed to be an original, but all such counterparts shall
constitute a single instrument.

 

13. Survival. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the legal representatives,
successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of the parties hereto, shall inure to the
benefit of the legal representatives, successors and assigns of beneficiary
party thereto.

 

[SIGNATURES ON NEXT PAGE]

 

3

 

 

 

 

If the foregoing correctly sets forth the understanding and agreement between
Hardaway Networks Inc and Tech Associates, Inc please so indicate in the space
provided for that purpose below, whereupon this letter shall constitute a
binding agreement as of the date first above written.

 

The Client

 

By: /s/ Glenn Hardaway

Glenn Hardaway

President and Chief Executive Officer

Hardaway Net-Works Inc

 

 

 

 

 

The Consultant

 

 

By: /s/ Richard Chiang

Richard Chiang, Consultant

President, Managing Partner

Tech Associates, Inc

 

 

 



4

 

